Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed September 14, 2021, with respect claim 1 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2020/0211206 A1 to Wang et al.. Wang is in the field of object tracking. Wang teaches [Abstract] teaches three parallel networks are adopted to predict the camera motion (e.g., MotionNet), dense depth map (e.g., DepthNet), and per-pixel optical flow between consecutive frames (e.g., FlowNet), respectively. The information of 2D flow, camera pose, and depth maps, are fed into a holistic 3D motion parser (HMP) to disentangle and recover per-pixel 3D motion of both rigid background and moving objects. However, the present application claims a dynamic depth image that represents depth values of both the static features and the moving features in the target image, wherein the ML model is trained to generate the dynamic depth image by determining depth values of at least the moving features based on (i) the target image, (ii) the object mask, and (iii) the static depth image as recited in claims 1, 17 and 20. 
Claims 2-16, 18 and 19 are allowed because they are dependents of claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661